In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
RAUL DEJESUS,             *                        No. 14-1238V
                          *                        Special Master Christian J. Moran
              Petitioner, *
                          *
v.                        *
                          *                        Filed: October 27, 2016
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *                        Stipulation; influenza (“flu”) vaccine;
                          *                        shoulder injury related to vaccine
              Respondent. *                        administration (“SIRVA”).
                          *
*********************

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On October 26, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Raul DeJesus on December 29, 2014. In his
petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
October 14, 2013, caused him to suffer shoulder injuries, including bursitis and
adhesive capsulitis. Petitioner further alleges that he suffered the residual effects
of this injury for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on his behalf as a result of
his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the influenza vaccine caused petitioner to suffer
shoulder injuries or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $50,000.00 in the form of a check payable to
        petitioner, Raul DeJesus. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-1283V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Staples Ki o sk                 10/11 / 2016 12 : 11 : 01 PM             PAGE        2/006        Fax Server




                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                       OFFICE OF SPEC[AL MASTERS

       ***********'**********'**
                                                      •
       RAUL DEJESUS,                                  •
                                                      *
               Petitioner,                            *
                                                      *
       v.                                             •       ~o.   14-1238V (ECF)
                                                      •       Special Master
                                                      +       CHRISTrAN J. MORAN
       SECRETARY OF HEALTH                            •
       AND HUMAN SERVICES,                            *
                                                      *
               Respondent                             •
       *************************
                                                 STIPULATION

              The parties hereby stipulate to the following matters:

               I. Petitioner tiled a petition for vaccine compensation under the National Vaccine Injury

       Compensation Program, 42 U.S.C. § 300aa- l0 to 34 (the "Vaccine Program"). The petition

       seeks compensation for injuries allegedly related to petitioner's receipt of trivalent influenza

      (''flu") vaccine, which vaccine is contained io the Vaccine lnjury Table (the "Table"), 42 C.F.R.

      §I00.3(a).

              2. Petitioner received the flu vaccine on or about October 14, 2013 .

              3. The vaccine was administered within the United States.

              4. Petitioner alleges that he suffered "shoulder injuries, including' bursitis and adhesive

      capsulitis" as a consequence of the flu immunization he received on or about October 14, 2013,

      and further alleges that he suffered the residual effects of this injury for more than six months.

              5. Petitioner represents that there has been no prior award or settlement of a civil action

      for damages on his behalf as a result of his condition.



                                                . Page 1of5
o taples Kio s k                 10 / 11/2016 12 : 11 : 01 PM             PAGE        3/006        Fax Server




               6. Respondenl denies that the flu vaccine caused petitioner's aUcged shoulder injuries,

       including bursitis and adhesive capsulitis or any other injury and further denies that his current

       disabilities are a sequels of a vaccine-related injury.

               7. Maintaining their above-stated positions, the parties nevertheless now agree that the

       issues between them shall be settled and that a decision should be entered awarding .the

       compensation described in paragraph 8 of this Stipulation:

               8. As soon as practicable after en entry ofjudgment reflecting a decision consistent with

       the terms of this Stipulation, and after petitioner has filed an election to receive compensation

       pursunnt to 42 U.S.C. § 300aa-21(a)(I), the Secretary of Health and Human Services will issue

       the following vaccine compensation payment:

                       A lump sum of$50,000.00 in the form of a check payable to petitioner,
                       representing compensation for al I damages that would be available under 42
                       U.S.C. § 300aa-15(a).

               9. As soon as practicable after the entry of judgment on entitlement in this case, and after

       petitioner has filed both a proper and timely election to receive compensation pursuant to 42

       U.S.C. § 300aa-2 I (a)( I), and an application, the parties will submit to further proceedings before

       the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

       petition.

               l O. Petitioner and his attorney represent that they have identified to respondent all

       known sources of payment for items or services for which the Program is not primarily liable

       under 42 U.S.C. § 300aa-15(g), Including State compensation programs, insurance policies,

       Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

       U.S.C. § 1396 et seq.)). or entities that provide health services on a prepaid be.sis.




                                                    Page 2 of~
otaples Kiosk                   10/11/2016 12 : 11 : 01 PM              PAGE       4 /006          Fax Server




               I I. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awat'ded

      pursuant to paragl'aph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

      availability of sufficient statutory funds.

              12. The parties and their attorneys further agree and stipulate that, except for any award

      for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be

      used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

      § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-J 5(g) and (h).

              13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

     individual capacity, and on behalf of his heirs, executors, administrators, successors, and assigns,

     does forever irrevocably and unconditionally release, acquit and discharge the United States and

     the Secretary of Health and Human Services from any and all actions or causes of action

     (inc.:luding agreements, judgments, claims, damages, loss of services, expenses and all demands

     of whatever kind or nature) that have been brought, could have been brought, or could be timely

     brought in the United States Court ofFederal Claims, under the National Vaccine Jnjury

     Compensation Program, 42 U.S.C. § 300aa-J 0 et seq., on account of, or in any way growing out

     of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

     petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

     about October 14, 2013, as alleged by petitioner in a petition for vaccine compensation filed on

     or about December 29, 2014, in the United Slates Cou1t of Federal Claims as petition No. 14-

     1238V.

              I4. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

     upon proper notice to the Court on behalf of either or both of the parties.




                                                    Page 3of5
Staples Kiosk                  10/11/2016 12:11 : 01 PM                 PAGE         5/006         Fax Server




               15. If the special master fails to issue a decision in complete conformity witb the terms

      of this Stipulation or if the United States Court of Federal Claims foils to enter judgment in

      conformity with a decision that is in complete conformity with the terms of this Stipulation, then

      the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

               16. This Stipulation expresses a full and complete negotiated settlement of liability and

      damages claimed under the National Childhood Vaccine Injury Act of 1986, .llS amended, except

      es otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

      patties hereto to make any payment or do any act or thing other than is herein expressly stated

      and clearly agreed to. The parties further agree and understand that the award described in this

      Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

      amount of damages, and further, that a change in the nature of the injury or condition or in the

      items of compensation sought, is not grounds to modify or revise this agreement.

              17. This Stipulation shall not be construed as an admission by the United States or the

      Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

      injuries, including bursitis and adhesive capsulitis or any other injury or any of his current

      disabilities.

              18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

      heirs, executors, administrators, successors, and/or assigns.

                                            END OF STIPULATION




                                                   Page 4 of5 .
u   1.a.µ.1.~::>   l\1Ut;K                10/11 /2 016 12: 11 : 01 PM      PAGE       6/006         Fax Server




                Respectfully submitted,


              .-PETITIONER: